Matter of Jayden S. (Kim C.) (2015 NY Slip Op 00471)





Matter of Jayden S. (Kim C.)


2015 NY Slip Op 00471


Decided on January 20, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2015

Tom, J.P., Saxe, Feinman, Clark, Kapnick, JJ.


13977

[*1] In re Jayden S., A Dependent Child Under Eighteen Years of Age, etc.,
andKim C., Respondent-Appellant, Edwin Gould Services for Children and Families, Petitioner-Respondent.


Daniel R. Katz, New York, for appellant.
John R. Eyerman, New York, for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.

Order, Family Court, New York County (Jane Pearl, J.), entered on or about September 30, 2013, which, upon a fact-finding determination that respondent mother had permanently neglected the subject child, terminated her parental rights and committed custody and guardianship of the child to petitioner agency and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence of respondent's failure to overcome her long term drug addiction. Although respondent participated in at least three detoxification programs, she repeatedly relapsed (see Matter of Jaileen X.M. [Annette M.], 111 AD3d 502 [1st Dept 2013], lv denied 22 NY3d 859 [2014]). In addition, her addiction caused her to be drowsy at numerous visits with the child and her testimony establishes that she fails to appreciate how her addiction adversely affects him.
The court properly determined that it is in the child's best interests to terminate respondent's parental rights and free him for adoption (Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Since shortly after birth, he has resided in the home of his pre-adoptive foster parents, who love him and want to adopt him. The child has never lived with respondent, and [*2]after four years, he should not have to wait any longer to obtain permanency (see Matter of Jenna Nicole B [Jennifer Nicole B.], 118 AD3d 628 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 20, 2015
CLERK